DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claim Objections
Applicant's arguments filed 10/12/2020 have been fully considered and are persuasive. Therefore, the claim objection of claim 4 is withdrawn.
Rejection Under 112
Applicant's arguments filed 10/12/2020 have been fully considered and are persuasive. Therefore, the rejection under 112 of claims 1-35 is withdrawn.
Rejection Under 101
Applicant's arguments filed 10/12/2020 have been fully considered. Applicant argues that:
The claims are not directed toward an abstract idea because they do not recite a mathematical concept, method of organizing human activity, or a mental process. 
The claims recite a practical application, similar to Example 37 of the PEG 2019, by reciting an improvement in technology.
The claims recite an inventive concept that amounts to significantly more than an abstract idea. 
Regarding A, the recited claim limitations amount to certain methods of organizing human activity because the limitations amount to organizing information for operating and tuning a decision-support application for monitoring analytes and therefore, assist a user in analyte control. See the updated rejection in light of the amendments for further clarification.
Regarding B, Example 37 of the PEG was directed at rearranging icons on an interface wherein the method automatically moved the most used icons to a position on the interface closest to the start icon based on the determined amount of use. The amount of use was determined by tracking the number of times each icon was selected over a period of time, tracking how much memory was allocated to the processes associated with each icon over a period of time, or manually entered by a user a number of ranking or ordering. The limitations recited in Example 37, are unlike the limitations recited in 
Regarding C, as discussed in MPEP 2106.05(I), and inventive concept is found where the elements or combination of elements recited in the claim, in addition to the judicial exception, is sufficient to ensure the claim as a whole amounts to significantly more than the judicial exception. Applicant does not provide adequate evidence or technical reasoning for the claims reciting an inventive concept beyond their conclusory statements. The solution provided here has not been described or claimed as anything more than a generic use of existing technology based on conventional functions of a computer. The additional elements are nothing more than mere instruction to implement the abstract idea using a computer and/or insignificant extra-solution activity, neither of which can be an inventive concept. See MPEP 20106.05(f)-(g). Thus, there is no inventive concept to render the claims patent eligible under 35 USC 101. See the updated rejection for further clarification.
Rejection Under 103
Applicant's arguments filed 10/12/2020 have been fully considered. Applicant argues that Petisce in view of Cobelli does not teach or suggest all of the limitations of the amended independent claims. Applicant’s arguments appear to be directed toward the amendments and are therefore moot because the new ground of rejection does not rely on the references previously applied to teach the amended features of the independent claims. The Beckley reference in view of the Cobelli reference is used to disclose the amended features of the independent claims. See the updated rejection for further clarification.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-4, 7, 15-18, 21, 23, 25-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1 of the Alice/Mayo Test 
Claims 1, 3-4, 7, 15-18, 21, 23, 25-32 are drawn to a non-transitory computer-readable medium for operating and tuning a decision-support application for monitoring analytes, which is within the four statutory categories (i.e. manufacture). Claim 33 is drawn to a method for operating and tuning a decision-support application for monitoring analytes, which is within the four statutory categories (i.e. process). 
Step 2A of the Alice/Mayo Test - Prong One 
The independent claim 1 (and substantially similar with independent claim 33) recites: 
A non-transitory computer-readable medium, containing instructions for causing a computing environment to perform a method of operating and tuning to adapting a decision-support application, the method comprising:
identifying a correlative parameter based on a user desired functionality and user data;
modifying an input user interface associated with the decision-support application to receive one or more inputs associated with the correlative parameter from the user, wherein modifying the input user interface is based on the user desired functionality; 
receiving the one or more inputs including real-time data indicative of a state of the user; 
modifying an output user interface associated with the decision-support application to output information relevant to the user desired functionality, wherein modifying the output user interface is based on the user desired functionality; 
determining one or more inputs based on the correlative parameter, the one or more inputs, and the user defined functionality; and
outputting the one or more outputs using the modified output user interface.
These underlined elements recite an abstract idea that can be categorized, under its broadest reasonable interpretation, to covers to cover the management of personal behaviors but for the recitation of generic computer components. For example, but for the non-transitory computer-readable medium, containing instructions for causing a computing environment, user interface, application, the obtaining a 
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 3-4, 7, 15-18, 21, 23, 25-32 reciting particular aspects of using user preferences to adjust decision support for analyzing analyte data, but for the recitation of generic computer components). 
Step 2A of the Alice/Mayo Test - Prong Two 
The independent claim 1 (and substantially similar with independent claim 33) recites: 
A non-transitory computer-readable medium, containing instructions for causing a computing environment to perform (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) a method of operating and tuning to adapting a decision-support application (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)), the method comprising:
identifying a correlative parameter based on a user desired functionality and user data;
modifying an input user interface associated with the decision-support application (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) to receive one or more inputs associated with the correlative parameter from the user, wherein modifying the input user interface (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) is based on the user desired functionality; 
receiving the one or more inputs including real-time data indicative of a state of the user; (merely data-gathering steps as noted below, see MPEP 2106.05(g))
modifying an output user interface associated with the decision-support application (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) to output information relevant to the user desired functionality, wherein modifying the output user interface (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) is based on the user desired functionality; 
determining one or more inputs based on the correlative parameter, the one or more inputs, and the user defined functionality; and
outputting the one or more outputs using the modified output user interface. (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
The judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations, which: 
amount to mere instructions to apply an exception (such as recitations of the non-transitory computer-readable medium, containing instructions for causing a computing environment, user interface, application, thereby invoking computers as a tool to perform the abstract idea, see applicant’s specification [0021], [0098], [0279], [0473], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving real-time data inputs amounts to selecting a particular data source or type of data to be manipulated and mere data gathering, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as steps performed by generic computer structure to for decision support in analyte monitoring, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 3-4, 7, 15-18, 21, 23, 25-32 recite additional limitations which amount to invoking computers as a tool to perform the abstract idea, claim 7 recites additional limitations that add insignificant extra-solution activity by selecting the type of data to be manipulated and mere data gathering, and claims 3-4, 7, 15-18, 21, 23, 25-32 additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the 
Step 2B of the Alice/Mayo Test for Claims 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as  using the non-transitory computer-readable medium, containing instructions for causing a computing environment, user interface, application, e.g., Applicant’s spec describes the computer system consistent with it being well-understood, routine, and conventional because it describes in a manner that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such elements to satisfy 112a.  (See Applicant’s Spec. [0021], [0098], [0279], [0473]); receiving real-time data inputs, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); providing access to the information, e.g., outputting data, MPEP 2106.05(g)(3);  using a processor coupled with a memory database to perform the steps, e.g., merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions, Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea, adding insignificant extra solution activity, and are generally linking the abstract idea to a particular field of environment. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 17, 26-27, 29-30, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Beckley (US 2014/0229199) in view of Cobelli et al. (US 2014/0118138).
Regarding claim 1, Beckley discloses a non-transitory computer-readable medium, containing instructions for causing a computing environment to perform a method of operating and tuning or adapting a decision-support application, (Beckley Fig. 1; [0008], [0035], [0095] discloses a computer with instructions to run an application that customizes questionnaires related to the patient’s health history regarding their blood sugar levels) the method comprising:
identifying a correlative parameter based on a user desired functionality and user data; (Beckley [0032] discloses that the customization logic may determine an appropriate subset of questions (correlative parameters) to include from a larger set of questions [0033] discloses that the sequence of additional questions may be determined according to branching logic of the customization logic [0035] discloses displaying questions (correlative parameters) when a patient’s health status meets a certain criteria, such as having a high blood sugar result [0037] discloses that the questions are controlled by the patient data related to the monitored health 
modifying an input user interface associated with the decision-support application to receive one or more inputs associated with the correlative parameter from the user,  (Beckley [0040] discloses that the customization logic may also configure the user interface to provide an input means for inputting data [0042] discloses that after the input question is asked the customization logic will alter the display to show depression-related medications as a selectable answer to the question [0042] discloses having a subset of questions related to past episodes of depression and asking a specific question about what helped mitigate their depression, where the question is construed to be the one or more inputs associated with the subset of question related to depression)
wherein modifying the input user interface is based on the user desired functionality; (Beckley [0040] discloses that the customization logic may configure the user interface to provide an input means for inputting data [0042] discloses that after the input question is asked the customization logic will alter the display to show depression-related medications as a selectable answer to the question to gain more knowledge about their depression)
Beckley does not appear to explicitly disclose receiving inputs that indicate a state of the user, modifying the output interface relevant to the user desired functionality, determining the outputs, and outputting the outputs on the modified user interface. However, Cobelli teaches that it is old and well-known in the art of blood glucose data monitoring and processing to: 
receive the one or more inputs including real-time data indicative of a state of the user; (Cobelli [0074] teaches using the received blood glucose concentration data (real-time inputs) to monitor if the value rises above a certain level [0078] teaches monitoring blood glucose values and whether they are above or below a threshold [0079] teaches determining what to display based on if the glucose values are in a healthy range, low, or high [0011] teaches monitoring active states and the glucose levels to determine if the user is trending toward a normal range of glucose values or a euglycemic status. The values are also monitored for transitions of states based on the 
modify an output user interface associated with the decision-support application to output information relevant to the user desired functionality, (Cobelli  [0079] teaches determining the glucose level of the user and whether they are high, healthy, or low and then presenting text and colored backgrounds to be output to the user based on those levels {relevant to functionality desired (questions about health condition) by determining levels asked about and outputting a modified output related to those levels})
wherein modifying the output user interface is based on the user desired functionality; (Cobelli  [0079] teaches determining the glucose level of the user and whether they are high, healthy, or low and then presenting text and colored backgrounds to be output to the user based on those levels {relevant to functionality desired (questions about health condition) by determining levels asked about and outputting a modified output related to those levels}) 
determine one or more outputs based on the correlative parameter, the one or more inputs, and the user defined functionality; and (Cobelli [0082] teaches that upon determining that the user has a low glucose level and they have not provided a corresponding response to the notification then an emergency alert happens to allow others in close proximity to be alerted to the emergency and to provide instructions or therapy to provide the user. Such therapy could be giving them glucose tabs or carbohydrates, or calling an ambulance)
output the one or more outputs using the modified output user interface. (Cobelli  [0079] teaches determining the glucose level of the user and whether they are high, healthy, or low and then presenting text and colored backgrounds to be output to the user based on those levels [0082] teaches that upon determining that the user has a low glucose level and they have not provided a corresponding response to the notification then an emergency alert happens to allow others in close proximity to be alerted to the emergency and to provide instructions or therapy to provide the user. Such therapy could be giving them glucose tabs or carbohydrates, or calling an ambulance).
The conventional means of monitoring glucose levels does not allow a user  to “know if his or her blood glucose value is going up (higher) or down (lower)” thus they are “inhibited from making an 
Therefore, it would have been obvious to one of ordinary skill in the art of blood glucose data processing, before the effective filing date of the claimed invention, to modify the decision support method of Beckley to incorporate receiving inputs that indicate a state of the user, modifying the output interface relevant to the user desired functionality, determining the outputs, and outputting the outputs on the modified user interface as taught by Cobelli. Accurate and continuous analysis of the patient’s condition allows for diabetics to make educated insulin therapy decisions to improve their health. Additionally, the system allows for the system to alert the patient when there is a change in state, thereby removing the unnecessary alerts for a patient that is continuously in a state of hyperglycemia or hypoglycemia. 
Regarding claim 3, Beckley-Cobelli teaches the computer-readable medium of Claim 1, and Cobelli further teaches wherein the real-time data is received from a sensor. (Cobelli [0083] teaches receiving data from CGM to look at the user’s blood glucose levels). The motivations to combine the above mentioned references was discussed in the rejection of claim 1 and is incorporated herein. 
Regarding claim 4, Beckley-Cobelli teaches the computer-readable medium of Claim 3, and Cobelli further teaches wherein the sensor forms part of an analyte concentration monitor, and wherein the analyte concentration monitor is a continuous glucose monitor (CGM). (Cobelli [0083] teaches receiving data from CGM to look at the user’s blood glucose levels). The motivations to combine the above mentioned references was discussed in the rejection of claim 1 and is incorporated herein.
Regarding claim 17, Beckley-Cobelli teaches the method of Claim 1, and Cobelli further teaches: wherein modifying the input user interface comprises adjusting the input user interface to accept crisp inputs or to transform non-crisp inputs into crisp inputs (Cobelli [0038] This generated continuous analyte sensor data may also include algorithms, which can be used to process and calibrate the continuous analyte sensor data {understood to be analogous to tune the sensor data, that might be 
Regarding claim 26, Beckley-Cobelli teaches the method of Claim 1, and Cobelli further teaches wherein modifying the input user interface or the output user interface includes disposing the decision-support application in one of a plurality of modes. (Cobelli [0010] transitioning from the acknowledged state comprises transitioning from the acknowledged state to the inactive state based on the sensor data meeting one or more inactive transition criteria, wherein the inactivation criteria are different from the one or more active transition criteria associated with a hypoglycemic condition or hyperglycemic condition. In an embodiment of the third aspect, transitioning from the acknowledged state comprises transitioning from the acknowledged state to the inactive state based on insulin data and/or meal information [0011] inactive state or active state responsive to the data associated with the host's hypoglycemic or hyperglycemic condition {Cobelli discusses being in an active or inactive state associated with the patient’s insulin sensitivity based on the received insulin data and meal data, this is understood to be analogous to adapting the application to be in a plurality of modes based on the user’s desire to monitor their glucose levels}). The motivations to combine the above mentioned references was discussed in the rejection of claim 1 and incorporated herein.
Regarding claim 27, Beckley-Cobelli teaches the method of Claim 26, and Cobelli further teaches wherein at least one of the modes has a plurality of sub modes. (Cobelli [0010] transitioning from the acknowledged state comprises transitioning from the acknowledged state to the inactive state based on insulin data and/or meal information {insulin and meal information is analogous to the sub modes of the active or inactive modes}). The motivations to combine the above mentioned references was discussed in the rejection of claim 1 and incorporated herein.
Regarding claim 29, Beckley-Cobelli teaches the method of Claim 27, and Cobelli further teaches wherein one of the modes is a device uncertainty mode, and wherein the mode is further specified into a sub mode by determination of data signal quality or confidence. (Cobelli [0066] the sensor electronics 12 (e.g., via processor module 214) may be implemented to execute prospective algorithms used to generate transformed sensor data and/or displayable sensor information, including, for example, algorithms that: evaluate a clinical acceptability of reference and/or sensor data, evaluate calibration data for best calibration based on inclusion criteria, evaluate a quality of the calibration, compare estimated 
Regarding claim 30, Beckley-Cobelli teaches the method of Claim 27, and Cobelli further teaches wherein one of the modes is a risk stratification hierarchy mode, and wherein the mode is further specified into a sub mode by determination of a glycemic urgency index. (Cobelli [0079] For example, the text/background may show a first color, such as green, if the user's blood glucose is within a healthy range, and a second color, such as red, if the user's blood glucose is low or high [0090] In the scope of preventing the consequences of diabetes, it is desirable to prevent hypoglycemia and/or hyperglycemia episodes instead of simply generating alerts when such episodes occur. For example, an alert generated to indicate that without intervention a hypoglycemia episode will occur within 20 minutes would allow the host or patient to ingest and absorb sugar in time. {understood to teach risk levels based on a glycemic index}). The motivations to combine the above mentioned references was discussed in the rejection of claim 1 and incorporated herein.
Regarding claim 33, the claim recites substantially similar limitations as those already addressed in the rejection of claim 1, and, as such, is rejected for similar reasons as given above.
Claims 7, 15-16, 18, 21, 23, 25, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Beckley-Cobelli in view of Petisce et al. (US 2014/0379273).
Regarding claim 7, Beckley-Cobelli teaches the computer-readable medium of Claim 1, but does not appear to teach the following, however, Petisce teaches: wherein identifying the correlative parameter comprises identifying a pattern or a type of sensitivity including one or more of a meal sensitivity, an insulin sensitivity, an exercise sensitivity, and a sleep sensitivity.  (Petisce [0046] In some illustrative embodiments, the systems and methods are used to manage a condition related to the state of wellness and fitness of a person such as, but not limited to, weight loss, obesity, heart rate, cardiac 
“A need exists for a physiological condition measuring and/or monitoring device that automatically analyzes and interprets measured data, along with any other user data that may impact a physiological condition, to select and output information regarding the measured data that is determined to be what the user needs to know (e.g., selected outliers or patterns and why they likely occurred and/or actions to offset or correct the outliers or patterns, or prospectively determined data and/or actions to prevent predicted outlier data sets).” See Petisce [0007]. 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify the decision support system of Beckley in view of Cobelli, as modified above, to incorporate identifying a pattern or type of sensitivity as taught by Petisce. Using other data and identifying patterns of that data helps the user determine what they need to know about their condition and actions they need to take to prevent negative impacts on their condition. 
Regarding claim 15, Beckley-Cobelli-Petisce teaches the method of Claim 1, and Petisce further teaches: wherein the method further comprises a step of formulating a model of the user as a parameterized state model system. (Petisce [0046] In some illustrative embodiments, the systems and methods are used to manage a condition related to the state of wellness and fitness of a person such as, but not limited to, weight loss, obesity, heart rate, cardiac performance, dehydration rate, blood glucose, physical activity or caloric intake, or combinations thereof {the model is the wellness and fitness of the person with different parameters of patient data}). The motivations to combine the above mentioned references was discussed in the rejection of claim 7 and incorporated herein.
Regarding claim 16, Beckley-Cobelli-Petisce teaches the method of Claim 15, and Cobelli further teaches wherein modifying the input user interface comprises modifying a machine human interface between the user and the parameterized state model system. (Cobelli [0149] In some embodiments, processor module 214 tracks how quickly and/or how often the user acknowledges the alarms to determine further processing. For example, patterns that evaluate timing of user 
Regarding claim 18, Beckley-Cobelli-Petisce teaches the method of Claim 17, and Petisce further teaches wherein the non-crisp inputs are fuzzified inputs. (Petisce Fig. 6; [0014] To facilitate analyzing and interpreting data, users provide configuration information (e.g., personal data, clinician data, healthcare setting, intended end user) that affects thresholds and rules employed by a rules engine, for example. [0015] the user information selected from the group consisting of physiological data thresholds, meal times, exercise times, age, weight, medication, amounts and times of medication administration, heart rate, body temperature, and food intake information {the user provided data like meals and exercises is analogous to inputs that are not crisp but are fuzzy inputs}). The motivations to combine the above mentioned references was discussed in the rejection of claim 7 and incorporated herein.
Regarding claim 21
Regarding claim 23, Beckley-Cobelli teaches the method of Claim 1, but does not appear to teach the following, however, Petisce teaches: further comprising translating the user-desired functionality into one or more objective criteria. (Petisce [0005] The user can usually set what time period to view his measured data (e.g., the x-axis in FIG. 2 of U.S. Pat. No. 6,882,940), thereby adjusting the time period of viewable measured data to one hour, or 24 hours, or 72 hours, for example. The user can also set alarm levels to generate audible alarms, for example, when a measured glucose value is below a low glucose alarm level or above a high glucose alarm level. {setting the alarm is an indication that the user wants to monitor their blood glucose measurements, which is their desired functionality, and setting the alarm is based on an objective criteria of a certain glucose level}). The motivations to combine the above mentioned references was discussed in the rejection of claim 7 and incorporated herein.
Regarding claim 25, Beckley-Cobelli teaches the method of Claim 1, but does not appear to teach the following, however, Petisce teaches: wherein the user-desired functionality corresponds to a level of alerting/alarming during an event on the user's calendar. (Petisce [0005] The user can also set alarm levels to generate audible alarms, for example, when a measured glucose value is below a low glucose alarm level or above a high glucose alarm level. [0117] if the user inputs a 4 hour meeting as part of a daily planner, the system can warn him prior to the meeting that preemptive action may be needed, as illustrated in FIG. 16. In another example, the user may be warned during the meeting that he should take a break, as illustrated in FIG. 17. [0118] Scheduled event: the user of the system scheduled an event (e.g., a needle prick test) to automatically remind the user). The motivations to combine the above mentioned references was discussed in the rejection of claim 7 and incorporated herein.
Regarding claim 28, Beckley-Cobelli teaches the method of Claim 27, but does not appear to teach the following, however, Petisce teaches: wherein one of the modes is a user goal mode, and wherein the user goal mode is further specified into a sub mode by user selection from a suitable user interface, wherein the sub mode is selected from one or more of the group consisting of: a goal the user would like to accomplish, a user desire, or a problem the user would like to solve. (Petisce [0004] This data is typically presented to the end user as a graphical display wherein the glucose values measured by the CGM are plotted as a function of time of day. Examples of such data are the graphical display of blood glucose measurements over a 14 hour period… measured at various times by a glucose sensor [0005] The user can usually set what time period to view his measured data, thereby adjusting the time period of viewable .
Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Beckley-Cobelli in view of Harper (US 2013/0282302). 
Regarding claim 31, Beckley-Cobelli teaches the method of Claim 1, but does not appear to explicitly teach the following, however, Harper teaches: wherein modifying the output interface causes the one or more outputs to be represented by a data file having a data structure. (Harper Fig. 7; [0045] determine whether the measured sensor data are corrupt or whether the measured data from the sensor 101 is accurate [0051] Periodic calibration of the sensor unit 101 (FIG. 1) of an analyte monitoring system 100, in some embodiments, may be required for accurate calculation of a user's analyte level. Calibration, in some aspects, is used to ensure the analyte related data signals received at a transmitter unit 102 (and further transmitted to a receiver unit, such as the primary receiver unit 104) are correctly converted to corresponding analyte levels. [0062] upon correction or rectification of the condition or conditions/parameters which resulted in the analyte monitoring system disabling the output results associated with the monitored real time analyte levels, the parameters associated with the correction or rectification may be used to retrospectively correct or process data or signals so that the missing gaps in analyte related data may be processed [0064] a method may include… detecting one or more adverse conditions associated with the sensor monitoring system… outputting the processed retrieved sensor data [0065] outputting the processed sensor data may include displaying the sensor data in one or more of a graphical, numerical, pictorial, audible, vibratory, or one or more combinations thereof). 
When the system is properly calibrated then it can accurately produce the data needed for the decision making process to be output to the user to make better decisions. See Harper [0051].    
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify the decision support method of Beckley in view of Cobelli, as modified above, to incorporate the output being a data structure 
Regarding claim 32, Beckley-Cobelli teaches the computer-readable medium of Claim 1, but does not appear to explicitly teach the following, however, Harper teaches: wherein modifying the input user interface or the output user interface is based at least partially on one or more of: device uncertainty, physiological uncertainty, and/or behavioral uncertainty. (Harper [0045] determine whether the measured sensor data are corrupt or whether the measured data from the sensor 101 is accurate [0051] Periodic calibration of the sensor unit 101 (FIG. 1) of an analyte monitoring system 100, in some embodiments, may be required for accurate calculation of a user's analyte level. Calibration, in some aspects, is used to ensure the analyte related data signals received at a transmitter unit 102 (and further transmitted to a receiver unit, such as the primary receiver unit 104) are correctly converted to corresponding analyte levels. [0062] upon correction or rectification of the condition or conditions/parameters which resulted in the analyte monitoring system disabling the output results associated with the monitored real time analyte levels, the parameters associated with the correction or rectification may be used to retrospectively correct or process data or signals so that the missing gaps in analyte related data may be processed) {understood to be analogous to tuning the system based on device uncertainty}). The motivations to combine the above mentioned references was discussed in the rejection of claim 31 and incorporated herein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMANDA R. COVINGTON/Examiner, Art Unit 3686                                                                                                                                                                                                        

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686